UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6733



DEWAYNE MCKENZIE,

                                              Plaintiff - Appellant,

          versus


SHERRIE BAUGH, Solicitor; RICK JONES, Public
Defender,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. R. Bryan Harwell, District Judge.
(2:06-cv-00315-RBH)


Submitted:   July 24, 2007                 Decided:   August 1, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dewayne McKenzie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dewayne   McKenzie   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and dismissing

McKenzie’s 42 U.S.C. § 1983 (2000) complaint. We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.       McKenzie v. Baugh, No.

2:06-cv-00315-RBH (D.S.C. Apr. 30, 2007).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 2 -